Name: COMMISSION REGULATION (EC) No 2001/96 of 18 October 1996 fixing the amount by which the import duties on rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: Africa;  trade;  EU finance;  plant product;  international trade;  trade policy
 Date Published: nan

 No L 267/8 IENI Official Journal of the European Communities 19 . 10 . 96 COMMISSION REGULATION (EC) No 2001/96 of 18 October 1996 fixing the amount by which the import duties on rice from the Arab Republic of Egypt must be reduced for the application of Regulation (EEC) No 2412/73 (4), as last amended by Regulation (EC) No 1 373/96 (^ the reference period is to be the quarter preceding the month in which the amount is fixed; Whereas the import duties to be taken into consideration are therefore those applicable during July, August and September 1996, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 3072/95 as regards import duties in the rice sector (2), and in parti ­ cular Article 4 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the import duties calculated in accordance with Article 11 of Regulation (EEC) No 3072/95 is to be reduced by an amount to be fixed by the Commission each quarter; whereas this amount must be equal to 25 % of the average of the import duties applied during a reference period; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules HAS ADOPTED THIS REGULATION: Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the import duties on rice origin ­ ating in and coming from the Arab Republic of Egypt is to be reduced shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 November 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 329, 30 . 12. 1995, p. 18 . (2) OJ No L 189, 30 . 7. 1996, p. 71 . h) OJ No L 146, 14 . 6 . 1977, p . 9 . O OJ No L 302, 31 . 10 . 1973, p. 1 . (5) OJ No L 178 , 17. 7. 1996, p. 5. 19. 10 . 96 EN Official Journal of the European Communities No L 267/9 ANNEX to the Commission Regulation of 18 October 1996 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 72,50 1006 10 23 72,50 1006 10 25 72,50 1006 10 27 72,50 1006 10 92 72,50 1006 10 94 72,50 1006 10 96 72,50 1006 10 98 72,50 1006 20 11 76,19 1006 20 13 76,19 1006 20 15 76,19 1006 20 17 81,20 1006 20 92 76,19 1006 20 94 76,19 1006 20 96 76,19 1006 20 98 81,20 1006 30 21 140,80 1006 30 23 140,80 1006 30 25 140,80 1006 30 27 143,00 1006 30 42 140,80 1006 30 44 140,80 1006 30 46 140,80 1006 30 48 143,00 1006 30 61 140,80 1006 30 63 140,80 1006 30 65 140,80 1006 30 67 143,00 1006 30 92 140,80 1006 30 94 140,80 1 006 30 96 140,80 1006 30 98 143,00 1006 40 00 44,00